UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7419


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ZANTWAN DEVORRIS WORTHY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00127-NCT-1)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zantwan Devorris Worthy, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zantwan Devorris Worthy appeals the district court’s

order denying his motion filed under Fed. R. Crim. P. 36.                     We

have     reviewed     the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States   v.    Worthy,      No.   1:07-cr-00127-NCT-1

(M.D.N.C. July 20, 2009).            Further, we deny Worthy’s motion to

consolidate.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument      would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2